Case: 14-60768      Document: 00513011759         Page: 1    Date Filed: 04/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60768                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            April 20, 2015
CHARLES D. COLLINS,                                                        Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

JACKSON PUBLIC SCHOOL DISTRICT,

              Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:12-CV-273


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff Charles D. Collins appeals the district court’s dismissal of his
Title IX retaliation and state-law claims against the school district where he
had been employed. We AFFIRM.
       The plaintiff formerly worked as a math teacher and baseball coach at
Callaway High School in the Jackson Public School District (“the District”). In
July 2009, he drafted a Title IX complaint alleging discrimination against


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60768    Document: 00513011759     Page: 2   Date Filed: 04/20/2015



                                 No. 14-60768
female athletes by the District. A parent of a student filed the complaint with
the United States Department of Education’s Office for Civil Rights (“OCR”).
In October 2009, the OCR notified the District’s then-superintendent Dr.
Lonnie Edwards that it was conducting a Title IX investigation.
      In February 2010, Collins alleges Dr. Pamela Self, then-assistant
principal of Callaway, created fraudulent observation documents that were
used to support Collins’s less-than-favorable summary-evaluation. In March,
Collins filed an internal grievance with the District’s human resources
department about the evaluation.      Collins alleges that HR Director Carol
Dorsey never investigated the grievance. In June, Collins filed a retaliation
complaint with the OCR.
      In August 2010, Collins was transferred to the District’s Capital City
Alternative School. In December, the OCR informed Collins that it was closing
its investigation of his retaliation complaint due to insufficient evidence. On
April 13, 2012, Collins received notice of nonrenewal of his teaching contract
for the 2012-13 school year due to an expiring endorsement on his license.
      On April 23, 2012, Collins filed suit against the District in the United
States District Court for the Southern District of Mississippi. He brought four
retaliation claims under Title IX of the Education Amendments of 1972, and
state-law claims for breach of implied covenant of good faith and fair dealing,
defamation, negligent misrepresentation, fraudulent misrepresentation, and
intentional infliction of emotional distress. The District filed a motion for
summary judgment on all of Collins’s claims.       The district court granted
summary judgment dismissing Collins’s retaliation claims, finding that he
failed to satisfy the elements required for a prima facie case. It then declined
to exercise supplemental jurisdiction over Collins’s state-law claims and
dismissed them without prejudice. Collins now appeals.


                                       2
     Case: 14-60768       Document: 00513011759          Page: 3     Date Filed: 04/20/2015



                                       No. 14-60768
                                       DISCUSSION
       A district court’s grant of summary judgment is reviewed de novo.
Berquist v. Washington Mut. Bank, 500 F.3d 344, 348 (5th Cir. 2007). Federal
Rule of Civil Procedure 56(c) “mandates the entry of summary judgment, after
adequate time for discovery and upon motion, against a party who fails to make
a showing sufficient to establish the existence of an element essential to that
party's case . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
       Collins argues that the District retaliated against him because of his
involvement with the Title IX complaint filed in July 2009. He claims there
were four acts of retaliation: (1) Dr. Self’s evaluation of Collins; (2) HR Director
Dorsey’s failure to investigate Collins’s grievance; (3) Collins’s transfer to the
Alternative School; and (4) the nonrenewal of Collins’s contract. 1


I.     Title IX retaliation claims
       The language of the anti-retaliation provision of Title IX and that of Title
VII are similar and “should be accorded a similar interpretation.” Lowrey v.
Texas A&M Univ. Sys., 117 F.3d 242, 252 n.18 (5th Cir. 1997) (citations
omitted). To establish a prima facie case of retaliation, the plaintiff must show
that: (1) he engaged in a protected activity, (2) he suffered an adverse
employment action, and (3) a causal connection exists between the protected
activity and the adverse employment action. See Willis v. Cleco Corp., 749 F.3d
314, 317 (5th Cir. 2014).
       The district court held that Collins failed to establish causation as to his
retaliation claims based on Dr. Self’s evaluation and Dorsey’s failure to



       1 Collins also raises two new claims on appeal that were not raised at the district court
– a “mixed motive” claim and a claim for indemnification. Claims raised for the first time on
appeal will not be considered. Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount Ctrs.,
Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
                                               3
    Case: 14-60768    Document: 00513011759      Page: 4   Date Filed: 04/20/2015



                                 No. 14-60768
investigate the grievance, because neither Dr. Self nor Dorsey knew of Collins’s
involvement with the Title IX complaint. Unless a defendant knows that a
plaintiff “engaged in any protected activity” at the time of the alleged
retaliation, causation has not been shown. Watts v. Kroger Co., 170 F.3d 505,
512 (5th Cir. 1999). In his deposition, Collins stated that Dr. Self was not
aware that he participated in the Title IX complaint. As to Dorsey, Collins has
provided no evidence that she was aware of Collins’s involvement with the Title
IX complaint. Thus, the district court’s dismissal was proper.
      As to Collins’s retaliation claim based on his transfer to the Alternative
School, the district court held that he failed to provide evidence that the
transfer constituted an adverse employment action. This court takes a “narrow
view of what constitutes an adverse employment action . . . .” Breaux v. City
of Garland, 205 F.3d 150, 157 (5th Cir. 2000) (citations omitted). We have held
that a transfer “can be the equivalent of a demotion, and thus constitute an
adverse employment action . . . if the new position proves objectively worse –
such as being less prestigious or less interesting or providing less room for
advancement.” Thompson v. City of Waco, Tex., 764 F.3d 500, 503 (5th Cir.
2014) (citations and quotation marks omitted).
      The district court found that Collins had offered no evidence that the
Alternative School was objectively worse than Calloway. The court in its order
quoted a section in Collins’s brief where Collins had explained why he believed
the Alternative School was a demotion. Though the court was “inclined to
believe” the statements, it held that such statements were not evidence usable
on summary judgment. Arguments in briefs, like allegations in a complaint,
are assertions, not evidence. Rule 56 requires that claimed facts be supported
by citations “to particular parts of materials in the record, including
depositions, documents, electronically stored information, affidavits or
declarations, stipulations . . . , admissions, interrogatory answers, or other
                                       4
     Case: 14-60768       Document: 00513011759          Page: 5     Date Filed: 04/20/2015



                                       No. 14-60768
materials[.]” FED. R. CIV. P. 56(c)(1)(A).         A non-movant must “go beyond the
pleadings and by her own affidavits, or by the depositions, answers to
interrogatories, and admissions on file, designate specific facts showing that
there is a genuine issue for trial . . . .” Celotex, 477 U.S. at 324 (citation and
quotation marks omitted). Collins did not cite to the record for support on the
question of whether the Alternative School was “objectively worse.” 2
       Furthermore, we have held that to establish causation on retaliation
claims, “temporal proximity must be very close.” Gorman v. Verizon Wireless
Tex., L.L.C., 753 F.3d 165, 171 (5th Cir. 2014) (citation omitted).                     Close
temporal proximity is lacking here, as Collins was transferred to the
Alternative School more than nine months after the District was notified of the
Title IX complaint. Id. (finding a lack of causation where ten months separated
the protected activity and the adverse employment action). The district court
properly dismissed this claim.
       The district court dismissed Collins’s retaliation claim based on the
nonrenewal of his contract due to a lack of argument on the issue in his
response to the District’s motion for summary judgment.                      “Although we
liberally construe the briefs of pro se appellants, we also require that
arguments must be briefed to be preserved.” Price v. Digital Equip. Corp., 846
F.2d 1026, 1028 (5th Cir. 1988) (citations omitted). On appeal, Collins refers
in passing to the nonrenewal of his contract once in his initial brief and once



       2 Collins argues in his reply brief that the District conceded in its Answer that the
Alternative School does not offer extracurricular activities and serves as a learning
alternative for students with adjustment difficulties and disciplinary problems. Regardless
of whether an Answer could be relied upon by the plaintiff on summary judgment, Collins
did not refer to the Answer in the district court. Rule 56(c)(1)(A) requires that parties refer
the court to the relevant sections of the record. A district court is required to review on
summary judgment only those portions of the record identified by the parties. Celotex, 477
U.S. at 324. We note that the motion may be “opposed by any of the kinds of evidentiary
materials listed in Rule 56(c), except the mere pleadings themselves . . . .” Id.
                                              5
      Case: 14-60768   Document: 00513011759      Page: 6   Date Filed: 04/20/2015



                                  No. 14-60768
in his reply, and provides argument in neither.     Thus, he has abandoned this
argument on appeal.


II.    State-law claims
       The district court declined to exercise supplemental jurisdiction over
Collins’s state-law claims because, once his retaliation claims were dismissed,
there were “not any pending federal law claims.” Because it is our “general
rule that courts should decline supplemental jurisdiction when all federal
claims are dismissed or otherwise eliminated from a case,” the district court’s
dismissal of the state-law claims without prejudice is affirmed. See Certain
Underwriters at Lloyd’s, London v. Warrantech Corp., 461 F.3d 568, 578 (5th
Cir. 2006) (citations omitted).
       AFFIRMED.




                                       6